                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                 PLAINTIFF

v.                          CASE NO. 5:13-CR-50002-002

ALFONSO MORALES                                                       DEFENDANT

                                        ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 170) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on November 22, 2019.

The time to object has now passed, and no objections were filed. 1

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 170) is

ADOPTED IN ITS ENTIRETY, and Defendant’s pro se Motion to Vacate (Doc. 163) is

DENIED and DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED on this 26th day of December, 2019.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE




1 The Report and Recommendation (Doc. 170) was originally mailed to the Defendant at
his address of record, Coleman II Penitentiary in Coleman, Florida. The mailing was
returned to the Court marked “unable to forward.” (Doc. 171). The Clerk’s Office then
performed independent research on the website BOP.gov and determined that the
Defendant had likely been transferred to Fairton FCI in Fairton, New Jersey. On
December 9, 2019, the Court forwarded the Report and Recommendation to the
Defendant at his new address. More than two weeks have now passed since then, and
no objections have been filed.
